Exhibit 10.1

AMENDMENT AGREEMENT

This Amendment Agreement (this “Agreement”), dated as of June [●], 2016, is by
and between General Cannabis Corp., a Colorado corporation (the “Company”), and
the persons identified on the signature page hereto (collectively all are
referred to as the “Parties”). This Agreement amends those certain 10%
Promissory Notes by and between the Parties (the “Note”). In the event that any
provision of this Agreement conflicts with the Note, the provisions of this
Agreement shall prevail.

R E C I T A L S

WHEREAS, the person identified on the signature page hereto is a holder of a 10%
Promissory Note (the “Holder”);

WHEREAS, the Note currently has a maturity date (the “Original Maturity Date”)
of May 31, 2016;

WHEREAS, the Company and the Holder wish to amend the Note and establish a new
maturity date of January 31, 2017; and

WHEREAS, in order to induce the Holder’s entrance into this agreement, the
Company has agreed to provide to the Holder a warrant to purchase shares of the
Company’s common stock on a pro rata basis, as set forth next to the Holder’s
name on the signature pages hereto.

A G R E E M E N T

1.

Amendment. At the Effective Time (as defined below), effective as of the date
first written above, the Original Maturity Date of the Note is hereby amended to
January 31, 2017.

2.

Consideration. In consideration for the extension of the maturity date of the
Note, as amended above, the Company hereby grants to the Holder a warrant to
purchase such number of shares of the Company’s common stock as is listed next
to their name on the signature page hereto, at an exercise price of $1.07 per
share (the “Warrant”). A form of the Warrant is attached hereto as Exhibit A.
The Warrant shall have a term of five (5) years and shall be subject to any
standard anti-dilution protection for stock splits and reorganizations.

3.

Representations And Warranties. The Parties hereby make the representations and
warranties to one another as set forth in the Note (as amended hereby) as if
such representations and warranties were made as of the date hereof and set
forth in their entirety in this Amendment, mutatis mutandis.  

4.

Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the Parties.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

5.

Governing Law.  This Agreement shall be governed by the internal law (and not
the law of conflicts of laws) of the State of Colorado.

6.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

7.

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

8.

Amendments and Waivers. Except as set forth in herein, any term of this
Agreement may be amended, terminated or waived only with the written consent of
the Parties.  

9.

Severability.  The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision.





--------------------------------------------------------------------------------




10.

Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

11.

Disputes.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association under its Commercial Arbitration Rules.
The number of arbitrators shall be One (the “Arbitrator”). The place of
arbitration shall be in New York, New York. Judgment on the award rendered by
the Arbitrator may be entered in any court having jurisdiction thereof.










[SIGNATURE PAGES FOLLOW]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.







 

GENERAL CANNABIS CORP.

 

 

 

 

By:

 

 

Name:

Robert Frichtel

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

HOLDER

 

 

 

 

By:

 

 

Name:

 

 

Title:

 







 

Note Principal Amount

 

 

 

 

 

 

 

 

Warrant to be received

 














--------------------------------------------------------------------------------




EXHIBIT A




FORM OF WARRANT






